 

10
ul
12
13
14
15
16
17
18
19
20
21

22

 

 

Case 2:18-cr-00162-JLR Document 130 Filed 02/27/19 Page 1of 2

ORIGINAL

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,

Plaintiff,
v.
HANY VELETANLIC,
Defendant.

 

 

CASE NO. CR18-0162JLR

VERDICT FORM

We, the Jury, have reached the following verdict:

- 1. As to the charge of Violation of the Arms Export Control! Act, as charged in

Count One, we, the Jury, unanimously find Defendant HANY VELETANLIC:

Guitty NOT GUILTY

2. As to the charge of Possession of an Unregistered Firearm on or about July 25,

2017, as charged in Count Two, we, the Jury, unanimously find the Defendant

HANY VELETANLIC:

GUILTY x NOT GUILTY

VERDICT FORM - 1

 

 
 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cr-00162-JLR Document 130 Filed 02/27/19 Page 2 of 2

3. As to the charge of Possession of an Unregistered Firearm on or about August
1, 2017, as charged in Count Three, we, the Jury, unanimously find Defendant
HANY VELETANLIC:

GUILTY ys NOT GUILTY

4, As to the charge of Possession of a Firearm with an Obliterated Serial Number
on or about May 3, 2018, as charged in Count Four, we, the Jury, unanimously
find Defendant HANY VELETANLIC:

GUILTY x NOT GUILTY

Dated this eT day of February, 2019.

 

VERDICT FORM - 2

 

 
